Exhibit 10.35

 



AMENDMENT NO. 11 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 11 TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of December 28, 2018 between FLEXSHOPPER 2, LLC (the “Company”) and WE
2014-1, LLC (the “Administrative Agent” and “Lender”).

 

BACKGROUND

 

WHEREAS, the Company, the Administrative Agent, Wells Fargo Bank, National
Association, as paying agent (the “Paying Agent”) and various lenders from time
to time party thereto (the “Lenders”) are party to a certain Credit Agreement,
dated March 6, 2015 (as amended, supplemented and otherwise modified as of the
date hereof, the “Credit Agreement”);

 

WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. Capitalized definitional terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

SECTION 2. Amendment to the Credit Agreement. Effective as of the date first
written above, upon the satisfaction of the conditions set forth in Section 3
below, the Credit Agreement is hereby amended as follows:

 

(a) Appendix A to the Credit Agreement is hereby deleted in its entirety and
Appendix A attached hereto is substituted therefor.

 

SECTION 3. Effectiveness. This Agreement shall become effective as of the date
first written above upon delivery to the Administrative Agent of counterparts of
this Agreement duly executed by each of the parties hereto.

 

SECTION 4. Binding Effect; Ratification.

 

(a) The Credit Agreement, as amended hereby, remains in full force and effect.
Any reference to the Credit Agreement from and after the date hereof shall be
deemed to refer to the Credit Agreement as amended hereby, unless otherwise
expressly stated.

 

(b) Except as expressly amended hereby, the Credit Agreement shall remain in
full force and effect and each is hereby ratified and confirmed by the parties
hereto.

 

(c) The Company represents and warrants to each Lender that each and every of
its representations and warranties contained in Section 4 of the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.

 

(d) Notwithstanding anything to the contrary herein or in the Credit Document,
by signing this Agreement, neither the Lender nor the Administrative Agent is
waiving or consenting, nor has either of them agreed to waive or consent to in
the future, the breach of (or any rights and remedies related to the breach of)
any provisions of any of the Credit Documents.

 



 

 

 

(e) The Company agrees to promptly reimburse the Administrative Agent for all of
the reasonable out-of-pocket expenses, including, without limitation, reasonable
legal fees, it has heretofore or hereafter incurred or incurs in connection with
the preparation, negotiation and execution of this Agreement and all other
instruments, documents and agreements executed and delivered in connection with
this Agreement.

 

SECTION 5. Miscellaneous.

 

(a) THIS Agreement SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF NEW
YORK GENERAL OBLIGATIONS LAW).

 

(b) The captions and headings used herein are for convenience of reference only
and shall not affect the interpretation hereof.

 

(c) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(d) Executed counterparts of this Agreement may be delivered electronically.

 

[SIGNATURES FOLLOW]

 

2 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

ADMINISTRATIVE AGENT and LENDER:




        WE 2014-1, LLC         By: /s/ Brian Breakstone   Name: Brian Breakstone
  Title: Authorized Person         COMPANY:         FlexShopper 2, LLC        
By: /s/ Brad Bernstein   Name: Brad Bernstein   Title: CEO & President

 

 

3

 



